DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-16 and 20-23 in the reply filed on 18 May 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 2, it is not clear when during the method the “heating the separation segment while cooling the focusing segment” is taking place. Claim 4 suggests that cooling the focusing segment takes place when the focusing segment is maintained as a first temperature. However, Claim 2 is not clear on this point.
With regard to Claim 7, it is not clear whether the scope of “the total liquid chromatography column volume” includes the liquid chromatography column volume 
Claim Rejections - 35 USC § 102/103






The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-7, 10, 14-15, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Murphy (US 2012/0171773).
With regard to Claim 1, Murphy discloses a method of analyzing samples including loading a sufficient quantity of sample onto a trap column, heating the trap column and analytical column to cause at least some of the components to elute sequentially from the trap column to the analytical column and focus on the analytical column prior to eluting from the analytical column (Abstract). Murphy discloses introducing a sample volume into an inlet end of a liquid chromatography column (Abstract). Murphy discloses wherein the liquid chromatography column includes a focusing segment proximal to the inlet end of the liquid chromatography column and a separation segment proximal to an elute outlet of the liquid chromatography column ([0076], the method may be implemented on a single column for both loading (focusing segment) and separation (separation segment) of components).
Murphy discloses maintaining only the focusing segment at a first temperature as the sample is introduced into the focusing segment and subsequently heating the focusing segment to a second temperature that is higher than the first temperature after the entire sample volume has been introduced into the focusing segment ([0060]-[0062], 
If Murphy is silent to the method steps of maintaining only the focusing segment at a first temperature as the sample is introduced into the focusing segment and subsequently heating the focusing segment to a second temperature that is higher than the first temperature after the entire sample volume has been introduced into the focusing segment on a liquid chromatography column that includes both the focusing segment and the separation segment, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the method steps to be performed on a liquid chromatography column that includes both the focusing segment and the separation segment, since Murphy discloses that the method may be implemented on a single column for both loading (focusing segment) and separation (separation segment) of components.
With regard to Claim 2, Murphy discloses further comprising heating the separation segment while cooling the focusing segment ([0060]-[0062], during a loading step, the trap column has a temperature of 20°C (cooler than room temperature 25°C) and the separation column has a temperature of 35°C (warmer than room temperature 25°C)).
With regard to Claim 3, Murphy discloses wherein the second temperature is at least 20°C greater than the first temperature ([0060]-[0062], with the first temperature at 
With regard to Claim 4, Murphy discloses wherein maintaining the focusing segment at a first temperature comprises cooling the focusing segment for less than 1000 seconds ([0068], in one example, the load time is 1.5 minutes or 90 seconds).
With regard to Claim 5, Murphy discloses wherein the separation segment is not cooled ([0060]-[0071], the embodiments disclosed in [0060]-[0071] do not require the separation segment or analytical column to be cooled).
With regard to Claim 6, Murphy discloses wherein the liquid chromatography column is a capillary liquid chromatography column ([0051], [0068], capillary liquid chromatography column).
With regard to Claim 7, Murphy discloses in [0068] use of a trap column of 180 micron inner diameter and 20 mm length, and an analytical column of 75 micron inner diameter and 100 mm length. The total volume of each of the trap column and analytical column would be 0.509 microliter and 0.442 microliter, respectively. For example, for the analytical column, 75 micron / 10-5 micron/decimeter (dm) subsequently divided by 2 yields a radius of 0.000375 dm. The volume of the analytical column would then be pi*(0.000375 dm)2 * 100 mm / 100 mm/dm = 4.42 x 10-7 liters * 106 microliter/liter = 0.442 microliter. 
The total volume of the trap column and analytical column is 0.951 microliter. With a sample injection volume of 2 microliter ([0068], the total sample volume is 210% of the total chromatography volume, which is at least 50 volume% of the total chromatography volume.

With regard to Claim 10, Murphy discloses further comprising introducing the sample volume into an inlet segment that is adjacent to the inlet end of the liquid chromatography column prior to introducing the sample volume into the focusing segment ([0076], the single liquid chromatography column will inherently have an inlet segment within the liquid chromatography column, which is adjacent to the inlet end of the liquid chromatography column).
With regard to Claim 14, Murphy discloses further comprising diluting the sample with a weak solvent ([0070], sample of 100 fmol/microliter enolase in 0.1% formic acid in 97/3 water/acetonitrile may be prepared by diluting a stock of 1 pmol/microliter enolase in 0.1% formic acid in 70/30 water/acetonitrile ten times). 
With regard to Claim 15, Murphy discloses wherein the first temperature is 30°C to -20°C ([0062], first trap column temperature of 20°C).
With regard to Claim 20, Murphy discloses wherein maintaining the focusing segment at a first temperature comprises cooling the focusing segment for less than 1000 seconds ([0068], in one example, the load time is 1.5 minutes or 90 seconds).
With regard to Claim 22.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2012/0171773), as applied to the claims above, in view of Pursch (US 2009/0173146).
With regard to Claim 8, Murphy discloses all the limitations in the claims as set forth above. Murphy discloses that the gradient mobile phase program is run for 30 minutes on an analytical column ([0068]). However, Murphy is silent to wherein separation of the sample volume is completed in less than three minutes.
Pursch discloses a temperature programmed low thermal mass fast liquid chromatography (LC) system capable of high throughput and low power consumption in a capillary LC column (Abstract). Pursch discloses that LC analysis times are a function of flow rate, column length, mobile phase composition, and temperature ([0007]). Pursch discloses that there is a long-lasting need in the chromatographic community to achieve higher analysis throughput to meet LC analytical requirements ([0022]).
It would have been obvious to one of ordinary skill in the art for wherein separation of the sample volume is completed in less than three minutes by routine optimization of the flow rate, column length, mobile phase composition, and temperature, in order to achieve higher analysis throughput to meet LC analytical requirements.
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2012/0171773), as applied to the claims above, in view of Vorm (US 2011/0252873).
With regard to Claim 9, Murphy discloses all the limitations in the claims as set forth above. However, Murphy is silent to wherein the focusing segment contains 
Murphy discloses that a separation column (separation segment) may have 1.7 µm particles and a trap column (focusing segment) may have 5 µm particles ([0051]). Thus, Murphy discloses wherein the focusing segment contains particles having an average particle diameter that is larger than the average particle diameter of particles contained in the separation segment.
Furthermore, Vorm suggests that the analytes of interest can be focused in a focusing portion of the liquid chromatography system (pre-column) using particles having an average particle diameter that is larger than the average particle diameter of particles contained in the separation portion of the liquid chromatography system (separation column) (Vorm, [0014], [0049], the particles contained in the separation portion are of smaller size in order to increase the resolution between analytes of interest).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the focusing segment of Murphy to contain particles having an average particle diameter that is larger than the average particle diameter of particles contained in the separation segment, as taught by Murphy and Vorm, in order to increase the resolution between analytes of interest in the separation segment.
With regard to Claim 12, Murphy discloses all the limitations in the claims as set forth above. However, Murphy is silent to wherein the focusing segment has a length that is 1 to 50 percent of the total length of the sum of the focusing segment length and the separation segment length.

Furthermore, Murphy provides an example in which the trap column has a 20 mm length and the separation column has a 100 mm length ([0051]), which corresponds to a length of the trap column of 16.6% of the total length of the sum of the trap column and the separating column.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the focusing segment of Murphy has a length that is 1 to 50 percent of the total length of the sum of the focusing segment length and the separation segment length, as taught by Vorm and Murphy, in order to increase the capacity of the focusing segment for enriching samples.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2012/0171773), as applied to the claims above, in view of Wirth (US 2013/0193051).
With regard to Claim 11, Murphy discloses all the limitations in the claims as set forth above. For the purpose of examination, the inlet segment is examined as part of the focusing segment.
Murphy discloses further comprising wherein the device further comprises a sample injection element adjacent to the inlet end of the liquid chromatography column ([0013], a typical capillary-scale chromatographic system will have a pump and injector adjacent to the liquid chromatography column). Murphy discloses wherein a capillary separation column may optionally contain ethylene bridged hybrid particles and a trap column may optionally contain silica particles ([0051]). Murphy further discloses that analytical column contain particles, typically silica-based, functionalized with a variety of functional moieties ([0004]).
However, modified Murphy is silent to wherein the inlet segment contains noninteracting, nonporous silica spheres.
Wirth discloses improved methods for packing a chromatographic column (Abstract). Wirth discloses that suitable chromatography columns include fused silica capillary and acrylic chromatography columns, and that suitable chromatographic separation material for a particular application may include, but is not limited to, silica, silane-treated silica, polystyrene particles, nonporous silica particles, porous silica particles, and core-shell silica particles; the particles can be spherical or irregular in shape ([0025]).
Wirth establishes equivalency of nonporous silica particles and porous silica particles. As instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to .
Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2012/0171773), as applied to the claims above, in view of Broeckhoven et al (“Maximizing robustness and throughput in liquid chromatography by using pressure-controlled operation”).
With regard to Claims 13 and 21, Murphy discloses all the limitations in the claims as set forth above. Murphy discloses constant flow rates for flow through a trapping column and a separation column ([0068]). However, Murphy is silent to wherein the sample is associated with a mobile phase and the method further comprises applying a constant pressure to the mobile phase throughout a retention time period of the sample volume in the focusing segment and the separation segment.
Broeckhoven discloses that analysis time can be reduced by 10-30% by switching from constant flow-rate mode to a constant pressure gradient elution mode (Page 1). Broeckhoven discloses that this switch will not reduce separation selectivity, because selectivity is volume-based and thus is independent of the flow rate.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the sample is associated with a mobile phase and the method further comprises applying a constant pressure to the mobile phase throughout a retention time period of the sample volume in the focusing segment and the .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2012/0171773), as applied to the claims above, in view of Collins et al (“Versatile capillary column temperature control using a thermoelectric array based platform”).
With regard to Claim 16, Murphy discloses all the limitations in the claims as set forth above. However, Murphy is silent to wherein the liquid chromatography column includes more than one focusing segment, and the method comprises: maintaining a first focusing segment and at least one second focusing segment at a first temperature as the sample is introduced into the first focusing segment; and subsequently heating the first focusing segment to a second temperature that is higher than the first temperature while maintaining the at least one second focusing segment at the first temperature; and subsequently heating the at least one second focusing segment to a third temperature that is higher than the first temperature.
Collins presents a new direct contact platform for capillary column precise temperature control based upon the use of individually controlled sequentially aligned Peltier thermoelectric (TEC) units (Abstract). Collins discloses that rapid direct contact heating or cooling can be applied through an array of TEC units, which would consist of many distinct thermally isolated zones, making it possible to generate both temporal and spatial temperature gradients (P4308/C1/Para. 2). This approach introduces a number of novel features previously unavailable, including the ability to spatially apply heated or cooled zones for potential on-column thermally controlled trap-and-release 
Collins discloses wherein the device includes at least two focusing segments (P4308/C2/Experimental Section, since each TEC unit was wired independently, two adjacent TEC units are capable of being two distinct focusing segments). 
Furthermore, cooling the at least two focusing segments and serially heating them after they are loaded with sample would be obvious from the method of Murphy ([0060]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the liquid chromatography column includes more than one focusing segment, and the method comprises: maintaining a first focusing segment and at least one second focusing segment at a first temperature as the sample is introduced into the first focusing segment; and subsequently heating the first focusing segment to a second temperature that is higher than the first temperature while maintaining the at least one second focusing segment at the first temperature; and subsequently heating the at least one second focusing segment to a third temperature that is higher than the first temperature, as taught by Collins and Murphy, in order to cool the at least two focusing segments and serially heat them after they are loaded with sample.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2012/0171773) and Broeckhoven et al (“Maximizing robustness and throughput in liquid chromatography by using pressure-controlled operation”), as applied to the claims above, and in further view of Pursch (US 2009/0173146).
With regard to Claim 23, modified Murphy discloses all the limitations in the claims as set forth above. Murphy discloses that the gradient mobile phase program is run for 30 minutes on an analytical column ([0068]). However, Murphy is silent to wherein separation of the sample volume is completed in less than three minutes.
Pursch discloses a temperature programmed low thermal mass fast liquid chromatography (LC) system capable of high throughput and low power consumption in a capillary LC column (Abstract). Pursch discloses that LC analysis times are a function of flow rate, column length, mobile phase composition, and temperature ([0007]). Pursch discloses that there is a long-lasting need in the chromatographic community to achieve higher analysis throughput to meet LC analytical requirements ([0022]).
Furthermore, Broeckhoven, as stated in Claim 13, discloses that analysis time can be reduced by 10-30% by switching from constant flow-rate mode to a constant pressure gradient elution mode (Page 1).
It would have been obvious to one of ordinary skill in the art for wherein separation of the sample volume is completed in less than three minutes by routine optimization of the pressure, column length, mobile phase composition, and temperature, as taught by Pursch and Broeckhoven, in order to achieve higher analysis throughput to meet LC analytical requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777